t c summary opinion united_states tax_court david and gail vigil petitioners v commissioner of internal revenue respondent docket no 8658-06s filed date david and gail vigil pro_se valerie l makarewicz for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax a dollar_figure addition_to_tax pursuant to sec_6651 for failing to file a timely tax_return and a dollar_figure accuracy-related_penalty pursuant to sec_6662 the issues for decision are whether petitioners are liable for self-employment_tax on income petitioner david vigil mr vigil earned as a minister in whether petitioners are entitled to certain claimed deductions on schedule c profit or loss from business whether petitioners are liable for the failure-to-file addition_to_tax under sec_6651 and whether petitioners are liable for the accuracy-related_penalty under sec_6662 background the parties stipulated some of the facts and they are so found we incorporate the stipulation of facts and the attached exhibits herein by this reference petitioners resided in norwalk california when they filed the petition on date the independent pentecostal church granted mr vigil a license as a minister mr vigil’s primary calling has been to minister on indian reservations during mr vigil worked part time as a minister and also had a full-time job he became a full-time minister in and continued his full-time ministry throughout the year at issue in petitioner gail vigil mrs vigil was a homemaker since petitioners have claimed they are exempt from self-employment taxes on income from mr vigil’s work as a minister pursuant to sec_1402 in apparently during the examination of petitioners’ joint tax_return mr vigil wrote a letter to the internal_revenue_service irs mr vigil stated that in he had filed a form_4361 application_for exemption from self-employment_tax for use by ministers members of religious orders and christian science practitioners and that a copy of the approved form_4361 had been returned to him mr vigil requested that another copy of the approved application be sent to him and enclosed a copy of the signed but unapproved form_4361 he contends he filed in the irs received his request and the enclosed copy of the unapproved form_4361 in date the irs searched its document and computer files but did not find any record that mr vigil had been approved for a ministerial exemption or any record that mr vigil had filed a request for a ministerial exemption before the irs requested that the social_security administration ssa search its records and learned that the ssa did not have any record of either the approval or the receipt of a form_4361 from mr vigil the irs notified mr vigil of the results of its search on date in date respondent notified petitioners that he proposed an adjustment to their federal_income_tax resulting from nonpayment of self-employment_tax together with a negligence_penalty however in date respondent sent petitioners a letter stating that the examination resulted in no change to the tax that petitioners reported petitioners filed their joint federal_income_tax return on date together with a request for an extension of time to file their return extending the due_date from date to date petitioners signed both the form_1040 u s individual_income_tax_return and the form_2688 application_for additional extension of time to file u s individual_income_tax_return on date respondent determined a dollar_figure deficiency in petitioners’ income_tax upon examination respondent disallowed the following amounts claimed as deductions on mr vigil’s schedule c dollar_figure for meals and entertainment_expenses dollar_figure for travel_expenses dollar_figure for supplies and dollar_figure for car and truck expenses respondent determined that mr vigil was not exempt from self-employment_tax under sec_1402 and that petitioners were liable for both an addition_to_tax under sec_6651 for failing to file their tax_return on time and an accuracy-related_penalty under sec_6662 respondent issued a statutory_notice_of_deficiency to petitioners for the taxable_year on date and petitioners timely petitioned this court for redetermination of respondent’s determinations discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have neither alleged that sec_7491 applies nor established their compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioners therefore bear the burden_of_proof with respect to the sec_6651 addition_to_tax and the sec_6662 accuracy-related_penalty pursuant to sec_7491 the commissioner bears the burden of production to meet this burden the commissioner must produce sufficient evidence showing that the imposition of the addition_to_tax and the penalty is appropriate in a particular case 116_tc_438 once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a higbee v commissioner supra pincite as a defense to the addition_to_tax the taxpayer bears the burden_of_proof regarding reasonable_cause and lack of willful neglect sec_6651 to the extent that the taxpayer shows there was reasonable_cause for an underpayment and that he acted in good_faith sec_6664 prohibits the imposition of an accuracy-related_penalty a exemption from self-employment_tax sec_1401 imposes a tax on an individual’s self- employment income based on the net_earnings from self- employment derived by an individual during the taxable_year sec_1402 net_earnings_from_self-employment are the gross_income derived by the individual from any trade_or_business carried on by that individual less the deductions attributable to that trade_or_business sec_1402 sec_1402 and the final sentence of sec_1402 however provide that the term trade_or_business does not include the performance of service by a duly ordained commissioned or licensed minister of a church in the exercise of his ministry if an exemption under sec_1402 is in effect sec_1402 provides specific requirements for a minister to obtain an exemption from self-employment_tax a minister seeking the exemption must file an application stating that he is opposed because of religious principles or conscientious beliefs to the acceptance of certain types of public insurance such as that provided by the social_security act attributable to his services as a minister sec_1402 this application must be filed within the specific time limits set forth in sec_1402 once properly obtained the exemption from self-employment_tax is irrevocable and remains effective for all succeeding taxable years sec_1402 sec_1402 provides that the application_for exemption must be filed on or before the later of the following dates the due_date of the return including any extensions for the second taxable_year for which the taxpayer has net_earnings_from_self-employment of dollar_figure or more any part of which was derived from the performance of services as a minister or the due_date of the return including any extensions for his second taxable_year ending after sec_1402 sec_1_1402_e_-3a income_tax regs this court has consistently held that the time limitations imposed by sec_1402 are mandatory and taxpayers must strictly comply with them 89_tc_922 78_tc_752 affd 728_f2d_1287 10th cir keaton v commissioner tcmemo_1993_365 petitioners bear the burden of proving that because mr vigil was eligible for the exemption and his form_4361 was timely filed respondent’s determination is erroneous see rule a welch v helvering supra in response to petitioners’ assertion of exemption from self-employment_tax with respect to their tax_return respondent’s ministerial exemption unit conducted a search to determine whether mr vigil had previously filed a form_4361 and whether it had been approved upon searching the irs files a supervisor of this unit found mr vigil’s letter asserting that he filed form_4361 in requesting another copy of the approved form_4361 and enclosing a copy of the signed but unapproved form_4361 the supervisor also found the case history sheet that was completed in when the irs received mr vigil’s letter the case history sheet documented the search at both the irs and the ssa for any form_4361 filed by mr vigil and reflects that the irs notified petitioners in date that neither the irs nor the ssa found any record of a form_4361 for mr vigil either approved or denied the supervisor queried the supervisor described the procedure for processing ministerial exemption applications upon receipt form_4361 is evaluated to determine whether the applicant meets the eligibility requirements if so the irs sends the taxpayer a declaration statement to sign and return finally the form_4361 originally filed in triplicate is approved or denied the irs retains copy a for its files sends copy b to the ssa for retention and returns copy c marked approved or denied to the continued the ssa again and received a certification dated date that the ssa had no record of mr vigil’s submitting a form_4361 finally she testified that the ssa retains such records for years mr vigil’s testimony regarding when he filed form_4361 was vague and inconsistent he was certain it was filed in the 1980s but he thought it might have been a couple of years after he was licensed mr vigil signed the form_4361 on date the form states that mr vigil was licensed in date his testimony was confusing on this issue he stated that he was licensed around but could not say exactly when he also testified that he worked part time as a minister in and full time starting in the form_4361 states that the first years in which he had net self-employment earnings in excess of dollar_figure at least some of which came from services as a minister were and we find that mr vigil was licensed in and that his first earning years as a minister were and we conclude that mr vigil’s form_4361 was due on the due_date of his tax_return for ie date with extensions mr vigil signed the form_4361 and gave it to their certified_public_accountant c p a however he has not demonstrated continued taxpayer that he submitted a form_4361 to the irs before his letter in may of or that an application_for exemption was ever approved because a search of irs and ssa records by respondent for mr vigil’s form_4361 failed to discover the original form and since petitioners failed to carry their burden of proving that the form was filed we find that petitioners did not timely file a request for exemption as required by sec_1402 petitioners claimed that their c p a showed the form_4361 to the irs agent examining their return and that this documentation ultimately resulted in the no-change letter from the irs for petitioners contend that the decision by the irs not to change their tax for proves that the irs accepted mr vigil’s exemption for and establishes that the at times during the trial mr vigil intimated that he submitted form_4361 to the irs in such a submission would have been timely the copy of the only form_4361 introduced into evidence bears a signature date of april the last digit of the year appears to have been cut off in copying mr vigil’s date letter provided this copy to the irs in that letter mr vigil wrote that he had filed the form_4361 on date he testified that the signature date should be date but he also claimed that he might have submitted the form_4361 much earlier in the 1980s however the form_4361 in the record bears a revision date of date since the version of the form_4361 completed by mr vigil did not exist before it follows that he could not have timely submitted this form by the due_date of his return even with extensions as required by sec_1402 it is doubtful however that petitioners shared with the irs examiner the date notice from the irs stating that both the irs and the ssa had searched their records but neither could find any record of mr vigil’s ever filing form_4361 application form was on file at that time and by implication was approved petitioners conclude that respondent cannot now deny the exemption it appears that petitioners are suggesting an estoppel argument based on their reliance on the no-change decision in however it is well established that each tax_year stands on its own see 55_tc_28 furthermore errors of law in prior years do not estop the commissioner from correcting those errors in later years auto club of mich v commissioner 353_us_180 in view of the apparent failure of mr vigil to file form_4361 timely acquiescence by agents of respondent in accepting his claim of exemption in was an error of law such a mistake does not prevent correction of the error as to id pincite sec_1402 imposes time limitations and the commissioner’s agents have neither the authority nor the power to grant an exemption not complying with the statute robertson v commissioner tcmemo_1983_32 affd without published opinion 742_f2d_1446 2d cir we conclude that mr vigil is not exempt because he did not satisfy the requirements of sec_1402 respondent’s determination that petitioners are liable for the tax imposed by sec_1401 on mr vigil’ sec_2001 self-employment_income is sustained b business_expense deductions respondent disallowed certain deductions petitioners claimed on schedule c specifically dollar_figure for meals and entertainment_expenses dollar_figure for travel_expenses dollar_figure for supplies and dollar_figure for car and truck expenses respondent disallowed each of these deductions in full but allowed the remaining dollar_figure petitioners claimed as business_expenses as a general_rule sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are required to maintain records sufficient to substantiate each claimed deduction sec_6001 65_tc_87 affd 540_f2d_821 5th cir sec_1_6001-1 income_tax regs when a taxpayer adequately establishes that he paid_or_incurred a deductible expense but does not establish the precise amount we may in some circumstances estimate the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir we can estimate the amount of the deductible expense only when the taxpayer produces evidence sufficient to establish a rational basis upon which the estimate can be made 85_tc_731 sec_274 supersedes the general_rule of cohan v commissioner supra and prohibits the court from estimating the taxpayer’s expenses with respect to certain items 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_274 imposes strict substantiation requirements for inter alia traveling expenses including meals and expenses with respect to listed_property listed_property is defined in sec_280f to include computers and passenger automobiles to obtain deductions for a listed_property travel meal or entertainment expense a taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expense the time and place of the use the business_purpose of the use and in the case of meals and entertainment the business relationship to the taxpayer of each person entertained sec_274 sec_1_274-5t temporary income_tax regs fed reg date sec_274 requires that expense be recorded at or near the time when the expense is incurred sec_1_274-5t temporary income_tax regs fed reg date when a taxpayer’s records have been lost or destroyed through circumstances beyond his control he is entitled to substantiate a deduction by reconstruction of his expenditures through other credible_evidence smith v commissioner tcmemo_1998_33 see also 71_tc_1120 petitioners did not introduce any documents and offered only vague testimony regarding these claimed expenses many of the claimed travel_expenses involved mr vigil’s driving in his personal automobile to indian reservations in various states he traveled with family namely mrs vigil and one or more of their adult children petitioners testified that they maintained a list of locations where mr vigil ministered and of the mileage driven and that they used credit cards for business_expenses and kept the receipts they further explained that at the time the return was prepared in they provided those documents to their c p a but did not retain copies petitioners’ c p a at the time of the preparation of the form_4361 and the audit of their tax_return developed a drug problem and later died their c p a ’s wife took over the accounting business and prepared petitioners’ return in however petitioners testified credibly that she too has developed a drug habit that they have been unable to retrieve their documents from her and that even the sheriff was unable to serve her with a subpoena to appear and testify at trial although they tried petitioners were also unable to retrieve documents from their credit card companies to reconstruct or substantiate their expenses on their schedule c petitioners claimed a deduction for parking fees and tolls and for the business use of their personal automobile calculated using the standard mileage rate in addition to these travel_expenses totaling dollar_figure petitioners also claimed car and truck expenses of dollar_figure mr vigil testified that the car and truck expenses claimed represent his purchase of tires valves and three transmissions for their automobile in apart from this testimony petitioners introduced no evidence to support the deductions claimed for mileage parking fees and tolls or vehicle repair expenses petitioners offered no documents or testimony with respect to the claimed deduction for meals other than to state that they were responsible for their own meals when teaching and ministering and that they charged the meals to their credit cards taxpayers may choose to compute vehicle expenses using either the business standard mileage rate or their actual operating and fixed costs such as repairs tires gasoline insurance depreciation etc even with proper substantiation taxpayers may not deduct both standard mileage and actual expenses 60_tc_503 revproc_2000_48 sec_5 2000_2_cb_570 mrs vigil testified that they have five children the youngest of whom was in the children traveled with petitioners when mr vigil ministered away from home at least until each child married because we conclude that petitioners have not adequately substantiated their claimed deduction for meals we need not and do not decide the extent to which the added costs of feeding and traveling with his family are legitimate business_expenses for mr vigil as opposed to personal_living_and_family_expenses rendered not deductible by sec_262 petitioners’ testimony with respect to the supplies expenses was vague mr vigil testified that the supplies consisted of computers envelopes paper and stamps for preparing and sending ministry newsletters mrs vigil’s testimony described her purchase of video equipment and tapes for preparing editing and duplicating video tapes for mr vigil’s ministry she claimed that she bought such equipment in but also testified that she could not remember honestly this testimony is insufficient to satisfy the strict substantiation requirement of sec_274 applicable to computers as listed_property and it is inadequate either to reconstruct petitioners’ records in support of their dollar_figure claimed deduction for supplies or to establish a rational basis upon which the court can estimate the amount of the deductible expense we conclude that petitioners have not satisfied the strict substantiation requirements of sec_274 to support their claimed deductions for car and truck expenses travel_expenses or meals and entertainment_expenses nor have they reconstructed their records or provided evidence sufficient for the court to estimate the amount of expenses for supplies accordingly respondent’s determination that these expenses are not allowable is sustained c sec_6651 addition_to_tax for failure_to_file petitioners’ federal_income_tax return was due on date date if petitioners had timely filed a request for an extension the parties stipulated that petitioners filed their return on date respondent has met his burden of production to show that it is appropriate to impose the addition_to_tax for petitioners’ failure timely to file their federal_income_tax return the last sentence of sec_6651 provides a defense to the addition_to_tax for failure_to_file the taxpayer must show that the failure was due to reasonable_cause and not due to willful neglect petitioners testified that their c p a regularly requested extensions for their tax returns and that they believed she had successfully obtained approval for them to file late petitioners relied on their c p a to prepare and file their tax returns and they argue that their reliance was reasonable and should suffice to avoid this addition_to_tax taxpayers may not avoid the duty_of timely filing accurate tax returns by placing responsibility on a tax_return_preparer 88_tc_654 the supreme court has provided a very clear bright line it requires no special training or effort to ascertain a deadline and make sure that it is met the failure to make a timely filing of a tax_return is not excused by the taxpayer’s reliance on an agent and such reliance is not ‘reasonable cause’ for a late filing under sec_6651 469_us_241 respondent’s determination that petitioners are liable for the addition_to_tax for failing timely to file their federal_income_tax return is sustained d sec_6662 accuracy-related_penalty the final issue for decision is whether petitioners are liable for an accuracy-related_penalty under sec_6662 for sec_6662 imposes a penalty equal to percent of any underpayment_of_tax that is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax see sec_6662 and b and an understatement of income_tax is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return sec_6662 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 whether the accuracy-related_penalty is applied because of negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6664 provides a defense if a taxpayer establishes that there was reasonable_cause for the underpayment and that he acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs see also higbee v commissioner t c pincite although not defined in the code reasonable_cause is viewed in the applicable regulations as the exercise of ordinary business care and prudence sec_301_6651-1 proced admin regs see united_states v boyle supra pincite the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs considering the taxpayer’s education experience and knowledge a reasonable misunderstanding of fact or law may indicate reasonable_cause and good_faith higbee v commissioner supra pincite generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability including reliance on the advice of a tax_return_preparer however reliance on a professional adviser alone is insufficient the reliance must be reasonable and the taxpayer must act in good_faith sec_1_6664-4 income_tax regs furthermore a substantial_understatement_of_income_tax is reduced by that portion of the understatement attributable to the tax treatment of any item with respect to which the taxpayer provides adequate_disclosure sec_1_6662-4 e income_tax regs the understatement of income_tax resulting from the disallowance of petitioners’ schedule c deductions alone is dollar_figure which is greater than percent of the tax petitioners were required to show on their return therefore we conclude that respondent has met his burden of production for his determination of the accuracy-related_penalty based on a substantial_understatement_of_income_tax pursuant to sec_6662 accordingly petitioners bear the burden of proving that the accuracy-related_penalty should not be imposed with respect to any portion of the underpayment for which they acted with reasonable_cause and in good_faith see sec_6664 higbee v commissioner supra pincite some of the claimed deductions such as those for meals for mr vigil’s family absent proof that these expenses had a bona_fide business_purpose are likely nondeductible family living_expenses see sec_262 sec_1_162-2 income_tax regs in addition it should be obvious to any taxpayer exercising ordinary business care and prudence that duplicating automobile expenses by deducting not only car and truck expenses based on actual costs but also driving expenses calculated using the standard mileage rate is prohibited petitioners failed to prove that they acted with reasonable_cause and in good_faith with respect to the disallowed business_expense deductions we therefore sustain respondent’s determination that petitioners are liable for the sec_6662 accuracy-related_penalty on the underpayment associated with the disallowed schedule c deductions with respect to the tax imposed under sec_1401 on mr vigil’s self-employment_income from his ministry petitioners relied on the advice of their c p a who told them that mr vigil was exempt this reliance was reinforced by the date letter from the irs which closed the examination of petitioners’ tax_year with no change and from which petitioners logically and reasonably deduced that their form_4361 must have been approved we find that petitioners acted with reasonable_cause and in good_faith in claiming the exemption in accordingly we conclude that petitioners are not liable for the sec_6662 accuracy-related_penalty on the underpayment associated with the self-employment_tax the court notes that the tax returns contained in the record indicate that petitioners consistently entered exempt-- form on the self-employment_tax line of their form_1040 because we find that petitioners had reasonable_cause and acted in good_faith with respect to self-employment_tax we need not and do not decide whether this entry constituted adequate_disclosure pursuant to sec_1_6662-4 income_tax regs to reflect the foregoing decision will be entered under rule
